184 F.2d 117
BLANCOv.UNITED STATES.
No. 12508.
United States Court of Appeals Ninth Circuit.
August 17, 1950.

L. Charles Gay, San Francisco, Cal., for appellant.
Frank J. Hennessy, U. S. Atty., Rudolph J. Scholz, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from an order which granted a motion to dismiss an action, but did not dismiss it. Such an order is not a final decision, within the meaning of 28 U. S.C.A. § 1291, and is not appealable. Prickett v. Consolidated Liquidating Corp., 9 Cir., 180 F.2d 8; Turnbull v. Cyr, 9 Cir., 184 F.2d 117. See, also, City and County of San Francisco v. McLaughlin, 9 Cir., 9 F.2d 390; Wright v. Gibson, 9 Cir., 128 F.2d 865; Tee-Hit-Ton Tribe of Tlingit Indians etc., v. Olson, 9 Cir., 144 F.2d 347; Peoples Bank v. Federal Reserve Bank, 9 Cir., 149 F.2d 850; Cashion v. Bunn, 9 Cir., 149 F.2d 969. The appeal is, therefore, dismissed. Mandate to issue forthwith.